 1    ROBERTA L. STEELE, SBN 188198 (CA)
      MARCIA L. MITCHELL, SBN 18122 (WA)
 2    JAMES H. BAKER, SBN 291836 (CA)
      U.S. EQUAL EMPLOYMENT OPPORTUNITY
 3    COMMISSION
      San Francisco District Office
 4    450 Golden Gate Ave., 5th Floor West
      P.O. Box 36025
 5    San Francisco, CA 94102
      Telephone No. (650) 684-0950
 6    Fax No. (415) 522-3425
      james.baker@eeoc.gov
 7
      Attorneys for Plaintiff
 8

 9    ELIZABETH ZARAH, Esq., SBN#: 182871 (CA)
      ZAREH & ASSOCIATES
10    75 Broadway, Suite 202
      San Francisco, California 94111
11    Telephone No. (415) 830-3031
      Facsimile No. (415) 830-3031
12    elizabeth@zarehassociates.com

13    Attorneys for Plaintiff-Intervenor

14
      DIANE AQUI, SBN 217087 (CA)
15    SMITH DOLLAR PC
      418 B Street, Fourth Floor
16    Santa Rosa, CA 95401
      Telephone No. (707) 522-1100
17    Fax No. (707) 522-1101
      daqui@smithdollar.com
18
      Attorneys for Defendants
19
20
                                    UNITED STATES DISTRICT COURT
21
                                  EASTERN DISTRICT OF CALIFORNIA
22

23
      U.S. EQUAL EMPLOYMENT                        Case No.: 2:20-CV-02245-MCE-KJN
24    OPPORTUNITY COMMISSION,

25                   Plaintiff,                    STIPULATION AND ORDER TO
                                                   EXTEND DEADLINE TO SUBMIT
26    and                                          DISCOVERY PLAN AND TO MODIFY
27                                                 RULE 26(F) INITIAL DISCLOSURES
      ARYAN RAHIMI,
28

STIPULATION AND ORDER
TO EXTEND DEADLINE TO SUBMIT DISCOVERY PLAN        1               Case No.: 2:20-CV-02245-MCE-KJN
AND TO MODIFY RULE 26(F) INITIAL DISCLOSURES
                     Plaintiff-Intervenor
 1

 2           vs.

 3    CAPPO MANAGEMENT XXIX, INC., d/b/a
      HARROLD FORD, and VICTORY
 4    AUTOMOTIVE GROUP, INC.
 5
                     Defendants.
 6

 7          Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”), Plaintiff-Intervenor
 8   Aryan Rahimi (“Rahimi”) and Defendants Cappo Management XXIX, Inc. and Victory Automotive
 9   Group, Inc. submit the following stipulation and request that the Court 1) extend the deadline for the
10   parties to submit a Discover Plan pursuant to Local Rule (L.R.) 240(b), 2) extend the deadline for the
11   parties to make Initial Disclosures, and 3) order that the parties may make Initial Disclosures in
12   accordance with the Northern District of California’s General Order No. 71 (Initial Discovery
13   Protocols for Employment Cases Alleging Adverse Action):
14          1.      On April 1, 2021, the EEOC and Defendants completed their previously scheduled
15   Fed. R. Civ. P. 26(f) Conference.
16          2.      Pursuant L.R. 240(b) and Fed. R. Civ. P. 26(f), respectively, the EEOC and
17   Defendants must submit their proposed discovery plan and provide Initial Disclosures within
18   fourteen days after the conference, in this case, by April 15.
19          3.      The EEOC and Defendants continue to meet and confer concerning discovery,
20   including the collection of Electronically Stored Information and the format of document
21   productions.
22          4.      On April 4, Rahimi filed her Complaint in Intervention (ECF No. 16), following the
23   Court granting her Motion to Intervene on April 1 (ECF No. 15).
24          5.      Plaintiff-Intervenor and Defendants have not yet completed their Fed. R. Civ. P. 26(f)
25   Conference.
26          6.      In the interest of efficiency, the parties seek additional time to prepare and to submit a
27   single discovery plan, and to make Initial Disclosures after they have negotiated the collection and
28

STIPULATION AND ORDER
TO EXTEND DEADLINE TO SUBMIT DISCOVERY PLAN                2                   Case No.: 2:20-CV-02245-MCE-KJN
AND TO MODIFY RULE 26(F) INITIAL DISCLOSURES
 1   production format of discovery.
 2          7.      To promote earlier disclosures of information that may facilitate a potentially prompt
 3   resolution of this lawsuit, the parties also seek the Court’s permission to make Initial Disclosures in
 4   accordance with the Northern District of California’s General Order No. 71 (Initial Discovery
 5   Protocols for Employment Cases Alleging Adverse Action) (Exhibit A) instead of Rule 26(a)(1).
 6   General Order No. 71, which was prepared by highly experienced employment lawyers, is intended
 7   to focus disclosures “on the type of information most likely to be useful in narrowing the issues for
 8   employment discrimination cases.” Id. at *1-2. By its terms, General Order 71 supersedes parties’
 9   disclosure obligations under Fed. R. Civ. P. 26(a)(1) for certain employment cases. Id. at *1.
10          8.      Therefore, the parties seek to set as May 17, 2021, the deadline both for the parties to
11   file a Discovery Plan in accordance with L.R. 240(b), and to exchange Initial Disclosures in
12   accordance with General Order No. 71.
13          9.      No other discovery deadlines will be affected by this extension.
14          10.     The only prior extension or modification of the Initial Pretrial Scheduling Order that
15   the parties have sought from the Court was an extension of the deadline for the EEOC and
16   Defendants to complete their Fed. R. Civ. P. 26(f) Conference. (ECF No. 14).
17          IT IS SO STIPULATED.
18   Dated: April 15, 2021                                 /s/ Marcia L. Mitchell
                                                          Marcia L. Mitchell
19                                                        EEOC Supervisory Trial Attorney
                                                          Attorneys for Plaintiff
20

21
     Dated: Authorized on April 15, 2021                  /s/ Elizabeth Zareh
22                                                        Elizabeth Zarah
                                                          Zareh and Associates
23                                                        Attorneys for Plaintiff-Intervenor
24

25   Dated: Authorized on April 15, 2021                  /s/ Diane Aqui
                                                          Diane Aqui
26                                                        Partner
                                                          Smith Dollar PC
27                                                        Attorneys for Defendants
28

STIPULATION AND ORDER
TO EXTEND DEADLINE TO SUBMIT DISCOVERY PLAN                3                   Case No.: 2:20-CV-02245-MCE-KJN
AND TO MODIFY RULE 26(F) INITIAL DISCLOSURES
 1                                                  ORDER
 2          GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED as follows:
 3          May 17, 2021, shall be the deadline for all parties to:
 4          (1)    File a Discovery Plan in accordance with L.R. 240(b);
 5          (2)    Exchange Initial Disclosures, which shall be made in accordance with Northern
 6   District of California’s General Order No. 71 (Initial Discovery Protocols for Employment Cases
 7   Alleging Adverse Action).
 8          IT IS SO ORDERED.
 9   Dated: April 27, 2021
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

STIPULATION AND ORDER
TO EXTEND DEADLINE TO SUBMIT DISCOVERY PLAN               4                Case No.: 2:20-CV-02245-MCE-KJN
AND TO MODIFY RULE 26(F) INITIAL DISCLOSURES
